Citation Nr: 0835402	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  04-06 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), evaluated as 70 percent disabling from 
October 27, 2003. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from April 1967 to March 
1970 and from October 1976 to October 1978.

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which resulted in an increased rating for 
service connected PTSD to 30 percent, effective from July 17, 
2002.  

Pursuant to a November 2005 rating, the assigned rating for 
PTSD was increased to 50 percent, effective from October 27, 
2003.  The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law or regulations, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Court further held that where a 
claimant has filed a Notice of Disagreement (NOD) as to an RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  Thus, 
the issue remained in appellate status.

In September 2006, the Board adjudicated entitlement to an 
increased rating for PTSD for the period prior to October 27, 
2003 and remanded that portion of PTSD increased rating claim 
for the period from October 27, 2003 to the RO, along with 
claims for dental trauma, hepatitis C, hearing loss in the 
left ear and entitlement to a total disability rating based 
on individual unemployability (TDIU) due to service-connected 
disabilities, to afford due process and for other 
development.  

While the case was at the RO, TDIU was awarded, with an 
effective date prior to when that particular claim was filed.  
Accordingly, the Board of Veterans' Appeals considers that 
matter has been resolved by administrative action and no 
longer involves any "questions of law and fact" in 
controversy.  

Following its completion of the Board's other requested 
actions, the RO increased the rating for PTSD to 70 percent, 
effective from October 27, 2003, and continued the denial of 
the veteran's remaining claims (as reflected in a March 2008 
supplemental SOC (SSOC)) and returned these matters to the 
Board for further appellate consideration.  

In July 2008, the veteran withdrew the claims pertaining to 
dental trauma, hepatitis C, hearing loss in the left ear; 
thus the Board lacks further jurisdiction as to those 
matters, and as noted above, the Board has already 
adjudicated the increased rating claim for PTSD for the 
period prior to October 27, 2003 in its previous decision of 
September 2006.  However, the claim pertaining to increased 
rating for PTSD from October 27, 2003 remains in appellate 
status.  See A.B. v. Brown, supra.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  From October 27, 2003, PTSD is not manifested by gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 70 
percent for post-traumatic stress disorder from October 27, 
2003, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107(a) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1, 4.7, Part 4, 4.132, Code 9411 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in June 2003, December 2003, May 2005, October 2006 and 
August 2007.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in any 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

The Board acknowledges a recent decision from the Court that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38  C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In that decision, the Court stated that for 
an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, the claimant must provide, or ask 
the VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the VA must 
provide at least general notice of that requirement to the 
claimant.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

While the veteran was clearly not provided this more detailed 
notice, the Board finds that the veteran is not prejudiced by 
this omission in the adjudication of his increased rating 
claim.  In this regard, during the course of this appeal the 
veteran has been represented at the RO and before the BVA by 
a National Veterans Service Organization (VSO) recognized by 
the VA, and the Board presumes that the veteran's 
representative has a comprehensive knowledge of VA laws and 
regulations, including particularly in this case, those 
contained in Part 4, the Schedule for Rating Disabilities, 
contained in Title 38 of the Code of Federal Regulations.

In addition, after the veteran and his VSO representative 
were provided copies of the Statement of the Case (SOC) and 
several Supplemental SOC's by the RO, the representative 
submitted various correspondence such as the Informal Hearing 
Presentation of September 2008 in which the representative 
essentially acknowledged receipt of the most recent SSOC and 
provided additional argument in response to that document, 
which the Board notes reflects actual knowledge of the 
pertinent evaluation criteria.  In the Board's opinion all of 
this demonstrates actual knowledge on the part of the veteran 
and his representative of the information that would have 
been included in the more detailed notice contemplated by the 
Court in the Vazquez-Flores case.  As such, the Board finds 
that the veteran is not prejudiced based on this demonstrated 
actual knowledge.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

Background

A VA staff psychologist submitted correspondence dated 
October 27, 2003.  He summarized the veteran's mental history 
and noted that he had been fired the previous year by his 
employer, a weapons contractor.  As a term of his employment, 
he was required to attend live fire exercises at an artillery 
range and experienced an exacerbation of PTSD symptoms during 
this assignment to include intrusive memories of his war 
experience, exaggerated startle response, hypervigilance, 
sleeplessness.  Although he requested to be excused from the 
duty his request was turned down.  Ultimately he was labeled 
as being noncompliant with his supervisors, leading to his 
eventual dismissal.  His difficulty in maintaining employment 
continued thereafter.  He worked as a mechanic for a company 
that manufactured trenching machines.  While driving one 
morning he was threatened by a passing driver with a gun.  
The eventual exacerbation of his PTSD symptoms led to loss of 
his job.  The psychologist noted that PTSD significantly 
interfered with his ability to conduct normal daily 
activities.  He suffered from occupational and social 
impairment with deficiencies in most areas to include work, 
school, family relationships, judgment and mood.  He also 
suffered from near-continuous anxiety and depression that 
interfered with his ability to function independently 
appropriately, and effectively.  He was highly mistrustful 
and it was the examiner's estimation that events leading to 
his termination of employment were exacerbated by his PTSD 
symptoms.  His current global assessment of functioning (GAF) 
was 45.  

Outpatient treatment records from November 2003 reflect the 
veteran had experienced an exacerbation of his PTSD symptoms 
on the Marine Corps' birthday, leading to a conflict with his 
17-year-old daughter.  He had asked her to stop downloading 
music from the internet, but she refused.  He angrily left 
the house and drank a six pack of beer.  When he returned to 
the house his daughter confronted him on the way he was 
acting towards her.  The confrontation escalated when his 
daughter pointed her finger at his face.  He reported that he 
told her to back down and when she refused hit her finger 
away from him.  His daughter called the police.  The police 
responded and the veteran responded appropriately to 
counseling from the officer.  He was asked to leave his house 
for the night until the conflict deescalated.  At the time of 
this visit he was back at home managing his anger 
appropriately.  The examiner processed the warning signs that 
he had experienced prior to the incident which increased the 
need to be by himself along with negative impact of alcohol.  
A safety plan was discussed with the veteran who is to call 
the examiner when he felt angry or isolated.  

In December 2003 he was afforded a VA examination for PTSD.  
The veteran reported that he had psychiatric consults and had 
medication recommended but had refused to take any 
psychotropic medication.  He had never been psychiatrically 
hospitalized.  He has never participated in group 
psychotherapy up to that point and had no other history of 
outpatient treatment.  He had not worked for the previous two 
and a half years.  He had been married for 18 years to his 
one and only wife and the relationship had deteriorated since 
he had been unemployed, and they did not get along.  He 
reported that he had one brother that lived about 10 miles 
away but he did not maintain any contact with him.  He 
admitted to a history of sporadic alcohol abuse.  He denied a 
history of DWI or legal offenses however.  He denied any drug 
abuse.  He had presented to the interview casually dressed 
displaying okay grooming, but he did have several days beard 
growth.  He was polite and cooperative but maintained hostile 
attitude throughout the evaluation and appeared to that this 
is a difficult presentation and not an artifact of being 
evaluated.  Rapport was established and maintained.  

On mental status examination he was alert and oriented times 
four.  He did not display any obvious deficits in thinking or 
memory.  Speech was logical and focused at all times.  He did 
not display any obvious deficits in thinking or memory.  When 
asked to describe his typical mood he described it as 
depressed.  He also described himself as a person who was 
irritable and suffered from very low frustration tolerance.  
He also reported being socially anxious and socially 
avoidant.  His energy level was low as a result of hepatitis 
C.  He rated his self-esteem as a five on a scale of 1 to 10.  
However, one would suspect that he suffered from low self-
esteem.  He reported his wife manages his finances and stated 
they have never declared bankruptcy.  He reported that his 
personality had changed as a result of his military 
experiences.  He stated that he does not go into malls and he 
didn't like crowds.  He reported his hobbies as fixing his 
car and gathering firewood to burn but he had no specific 
future plans.  The examiner concluded that he continued to 
meet the criteria for a diagnosis of PTSD and avoidant 
personality disorder.  However, he appeared to be 
significantly depressed thus meeting the criteria for a 
diagnosis of depressive disorder not otherwise specified.  He 
appeared to be seriously impaired in his overall functioning.  
He suffered from chronic unemployment and alcohol abuse, 
irritability, social avoidance and dysphoric mood.  Diagnosis 
was PTSD and depressive disorder, not otherwise specified.  
GAF was 50 reported as serious impairment of functioning.  

In April 2004 he was afforded another PTSD examination.  The 
psychiatric history was reviewed.  Notably he reported 
himself being married for 19 years and that his relationship 
with his wife has its ups and downs.  He reported that he 
drank alcohol at the rate of approximately 12 beers per day.  
He presented for the interview casually dressed with several 
days beard growth.  He was polite and cooperative throughout 
the evaluation and appeared to be more calm and relaxed at 
that time and not hostile as he had been upon previous 
evaluations.  

On mental status examination he was alert and oriented times 
four and did not display any obvious deficits of thinking or 
memory.  He reported continuing to be irritable and suffer 
from low frustration tolerance.  He stated that he had a 
quick temper and tended to yell.  Yet he was not destructive 
or violent.  He had never been arrested.  He does report that 
he's moody and quick to anger.  He reported being compulsive 
and that everything had to be in order.  He reported 
experiencing anxiety attacks when going to a mall or being in 
a large crowd of people.  Thus, he attempts to avoid such 
situations.  He did not display any gross deficits and 
immediate short or long term memory.  He denied ever being 
suicidal or homicidal and had never been arrested.  He 
reported that all news about the Iraqi War triggered 
intrusive memories about his Vietnam experiences.  He 
generally turned the channel and avoided reading in newspaper 
in order to avoid being reminded of these things.  He stated 
that he had had flashbacks a couple of times.  The most 
recent one he could remember is that when taking his daughter 
to the airport he smelled airplane fuel which triggered 
flashback of being in a Vietnamese village.  His GAF was 
reported as 50 which translated to a serious impairment of 
functioning.  Axis I diagnoses were PTSD, chronic, depressive 
disorder not otherwise specified and alcohol dependence.  
Axis II it was reported with avoidant personality disorder.  

In May 2004 the veteran was afforded a substance abuse 
service treatment plan review.  He was reported as having 
begun to identify the impact his drinking  had on his life 
and his relationship with is family.  He has been able to see 
the value of using self-help meetings and the need to 
establish himself in a home group.  He recognized the need to 
continue to develop and integrate a relapse prevention plan.  

In June 2004 he was afforded another substance abuse survey 
treatment plan.  He reported attending Alcoholics Anonymous.  
He reported living at home with his wife and two children.  
Diagnosis was nicotine dependence, alcohol dependence, PTSD.  
On Axis V he was assigned a GAF of 53.  

Outpatient treatment records from October 2005 reflect the 
veteran arrived promptly and that he had experienced several 
incidents recently that he had found to be provocative, but 
he became aware of his rising anger and was able to manage 
his stress constructively.  While he remained very isolated 
he was working at the acquisitional skills that helped him 
cope with his chronic and persistent PTSD.  Assessment of GAF 
was 45.  

The veteran was afforded a VA PTSD examination in 
September 2007.  The examiner reviewed his medical, 
psychiatric employment and family/social history.  The 
examiner noted that the veteran made it very clear that he 
did not trust other people.  He did not suffer from full-
blown paranoid delusions but certainly was extremely 
suspicious of others motives.  He displayed marked impairment 
in social functioning and it was as likely as not that PTSD 
is a major contributor to his social impairment.  He 
presented in the interview casually dressed displaying okay 
grooming and hygiene.  He was polite and cooperative 
throughout the evaluation process.  The examiner noted he had 
expressed hostility in previous examinations but seemed more 
comfortable speaking with the provider on the day of the 
examination perhaps because he had met with him previously.  
His speech was easy to understand and he had an adequate 
speaking vocabulary.  His speech was logical and focused at 
all times.  He described his typical mood as angry and 
bitter.  Indeed he appeared to be chronically an anger and 
bitter man.  A report of irritability and low frustration 
tolerance which was extreme such that he generally avoided 
interaction with others.  He reported anger without cause but 
not sadness or crying without cause.  

There was no obvious evidence of true mood disorder such as 
bipolar disorder.  He reported a quick temper but denied 
visual or auditory hallucinations.  However, he reported that 
when he was on medication Interferon for hepatitis C he had 
auditory hallucinations only but only during the time when he 
was taking the medication.  He reported being chronically 
anxious and appears to suffer from anxiety attacks at times.  
He rated self-esteem as being a three on a scale of 1 to 10.  
He described himself as distractible; however, there were no 
post deficits in immediate, short or long term memory.  
Simple tests of short term memory reveal the veteran was able 
to provide appropriate answers to all questions they asked.  
He reported feelings of hopelessness, helplessness and 
worthlessness.  However, he has never been actively suicidal.  
He appears to be dysphoric for many, many years.  He has had 
no real criminal history.  

In conclusion, the examiner, judging from review of records 
as well as the current interview, assessed the veteran is 
continuing the criteria for a diagnosis of post-traumatic 
stress disorder, chronic.  He had a long documented history 
of alcohol dependence but appeared to be in recovery 
currently.  He also met the criteria for a diagnosis of 
avoidant personality disorder.  It is as likely as not that 
avoidant personality is now PTSD.  The examiner noted that 
the veteran was seriously impaired in his overall function 
with a long history of sleep disturbance, chronic dysphoria, 
episodes of marked anxiety, social avoidance and isolation, 
estrangement from his brother and chronic unemployment.  The 
examiner added that he felt that the veteran was unemployable 
due to his PTSD.  Although it was impossible to state with 
certainty that his PTSD symptoms caused 100 percent of his 
unemployability it was as likely as not his PTSD symptoms 
were the major contributor.  Diagnosis of PTSD, chronic, 
alcohol dependence in recovery and GAF of 50 was assigned 
representing serious impairment of functioning.  

Analysis

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule for Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.    

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records and examination 
reports.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 


The veteran's PTSD is evaluated according to the following 
criteria:

General Rating Formula for Mental Disorders:
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.       
100 Percent
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.                                 
70 Percent

Global Assessment of Functioning score (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Richard v. Brown, 9 Vet. App. 266 (1996) 
citing Diagnostic and Statistical Manual of Mental Disorders, 
4th ed. 1994) (DSM- IV).

GAF scores over the pertinent period range from 45-53.  
Scores of 41-50 represent serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51- 60 is defined as "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  

Nevertheless, an examiner's classification of the level of 
psychiatric impairment, by word or by a Global Assessment of 
Functioning (GAF) score, is to be considered but is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Over the course of the pertinent evaluation period, examiners 
have commented that the veteran displayed no deficits in 
thinking, December 2003; he sees the value of using self 
help, May 2004; that he can manage his stress constructively, 
October 2005; speech was logical and focused, he was 
responding well to memory tests and never suicidal, September 
2007.  In sum, the record does not demonstrate gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  At present, there is no basis for 
assignment of more than the currently assigned evaluation.  
The Board has also considered whether staged ratings are 
appropriate for the veteran's increased rating claim but 
finds no distinct time periods where the veteran's symptoms 
warranted different ratings.

The veteran has been recognized as unemployable essentially 
by virtue of his TDIU award.  Notwithstanding, he does not 
demonstrate or approximate the symptomatology representing a 
total schedular rating for PTSD.  The Board regards the 
assigned rating as adequate to fully embrace the level of the 
veteran's impairment.  

Furthermore, the evidence does not reflect, nor is it 
contended otherwise, that the schedular criteria are 
inadequate to evaluate the veteran's disabilities.  In that 
regard, the Board does not find that record reflects that the 
veteran's disability on appeal has caused marked interference 
with employment (i.e., beyond that contemplated in the 
currently assigned evaluations), necessitated frequent 
periods of hospitalization, or have otherwise rendered 
impracticable the application of the regular schedular 
standards.  Thus, there is no basis for consideration of an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
There is nothing in the evidence of record to indicate that 
the application of the regular schedular standards is 
impractical in this case.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996).   

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Entitlement to increased evaluation, in excess of 70 percent 
for PTSD for the period from October 27, 2003 is denied. 


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


